Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Trenner on 08/17/2021.

The application has been amended as follows: 
In the claims: 

In claim 1, lines 2-3, the phrase “to resolve allergic reaction or other medical condition related to tattoo ink” has been deleted.  

Claim 2 has been cancelled.

In claim 16, lines 2-3, the phrase “to resolve allergic reaction or other medical condition related to tattoo ink” has been deleted.  

In claim 20, lines 2-3, the phrase “to resolve allergic reaction or other medical condition related to tattoo ink” has been deleted.  



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The rejection of the claims under 35 USC 112(a), 112(b), and 112(c) set forth in the nonfinal rejection mailed on 06/09/2021 have been overcome by the amendments to the claims filed 08/04/2021 as well as the examiner’s amendment to cancel claim 2.
With regard to the obviousness rejection as set forth in the Office action mailed on 04/22/2020, Applicant’s arguments as well as the declarations filed 10/21/2020 were persuasive.  The examiner also consulted with her supervisor, SPE Johann Richter, who cited In re Mostovych, 144 USPQ 38 and In re Farkas and Storm, 152 USPQ 109 (1966) in support of allowing the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3, 5, 7, 15, 16, and 18-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247.  The examiner can normally be reached on Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617